Citation Nr: 0204109	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  00-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for alcoholism, 
secondary to service-connected post-traumatic stress 
disorder, for accrued benefits purposes.

2.  Entitlement to service connection for carcinoma of the 
esophagus, secondary to service-connected post-traumatic 
stress disorder, for accrued benefits purposes.

3.  Entitlement to an initial rating for post-traumatic 
stress disorder in excess of 50 percent, for accrued benefits 
purposes.

4.  Entitlement to a total rating for compensation, based on 
individual unemployability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Maggie Dodd, Agent


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  His death occurred in September 1999 and this 
appeal is being pursued by the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, denying the appellant's 
claim for accrued benefits, based on claims for benefits 
pending at the time of the veteran's death.  Following entry 
of a notice of disagreement in March 2000, the appellant was 
provided a statement of the case in April 2000 and she 
perfected her appeal by submission of a substantive appeal in 
May 2000.  In her substantive appeal, the appellant sought a 
hearing before the Board, sitting at the RO, but such request 
was withdrawn in writing by the appellant in correspondence 
received by the RO in September 2000.



It is noted by the Board that VA previously has imposed a 
temporary stay on adjudication of claims for compensation 
based on alcohol abuse until final review was completed by 
the United States Court of Appeals for the Federal Circuit 
with respect to its decision issued on February 2, 2001, in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  See 
Chairman's Memorandum 01-01-13 (Jun. 25, 2001).  As the 
petitions for rehearing in Allen have since been denied by 
the Federal Circuit, see Allen v. Principi, 268 F.3d 1340 
(Fed. Cir. 2001) (en banc order), and the Department of 
Justice has declined to pursue any further appeal, the VA-
wise stay has been lifted, effective as of March 21, 2002.  
See Chairman's Memorandum 01-02-02 (Mar. 21, 2002).  


FINDINGS OF FACT

1.  It is not shown that the veteran's alcoholism was 
secondary to his service-connected post-traumatic stress 
disorder (PTSD) or that his service-connected PTSD led to an 
increase in severity of his alcoholism.

2.  The appellant's claim for entitlement to service 
connection for carcinoma of the esophagus, secondary to the 
veteran's service-connected PTSD, for accrued benefits 
purposes, is legally insufficient.

3.  For the period from July 9, 1997, to the date of death, 
September [redacted], 1999, the veteran's PTSD was not shown to be 
productive of such an occupational and social impairment that 
was manifested by more than reduced reliability and 
productivity 


due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

4.  Prior to his death, the veteran's only service-connected 
disability, that of PTSD, was evaluated as 50 percent 
disabling and he had a high school education and past work 
experience as a mechanic.

5.  The record does not indicate that, prior to death, the 
veteran's PTSD, alone, precluded his performance of 
substantially gainful employment, considering his educational 
and occupational background.


CONCLUSIONS OF LAW

1.  Alcoholism of the veteran was not proximately due to or 
the result of his service-connected PTSD or otherwise 
aggravated thereby, for accrued benefits purposes.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5121 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.159, 3.310, 3.1000 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


2.  The appellant's claim of entitlement to service 
connection for carcinoma of the veteran's esophagus, 
secondary to service-connected PTSD, for accrued benefits 
purposes, is without legal merit.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.310, 3.1000 (2001).  

3.  The criteria for the assignment of an initial rating in 
excess of 50 percent for the veteran's service-connected 
PTSD, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5121 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 3.1000, 
4.1, 4.2, 4.3, 4.5, 5.6, 4.7, 4.10, 4.125, 4.126, 4.130, Part 
4, Diagnostic Code 9411 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

4.  The criteria for the assignment of a total rating for 
compensation, based on individual unemployability (TDIU), for 
accrued benefits purposes, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107, 5121 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.1000, 4.15, 
4.16 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

The veteran's initial application for VA compensation was 
received by the RO in 


July 1997, wherein he sought entitlement to service 
connection for PTSD.  The RO by a rating decision in October 
1997 found the veteran entitled to service connection for 
PTSD and assigned a 50 percent rating therefor, effective 
from July 9, 1997.  In November 1997, the veteran submitted 
to the RO a notice of disagreement regarding the rating 
assigned for his PTSD, along with a request for an RO 
hearing, in addition to an application in which he claimed 
entitlement to service connection for esophageal cancer, 
secondary to PTSD and associated alcohol abuse, and arguably, 
a TDIU.  The hearing sought by the veteran was scheduled to 
occur in April 1998, but prior to its occurrence, the request 
for a hearing was withdrawn by the veteran's agent.  The 
veteran was thereafter provided a statement of the case in 
June 1998 as to the rating for his PTSD, and he perfected his 
appeal as to that issue by submission of a VA Form 9, Appeal 
to the Board of Veterans' Appeals, in August 1998.  

Following the performance of VA medical examinations, the RO 
by rating action in April 1999 denied entitlement to service 
connection for alcohol abuse as secondary to service-
connected PTSD, residuals of a thoracoabdominal 
esophagogastrectomy for carcinoma of the esophagus as 
secondary to service-connected PTSD, and a TDIU.  A notice of 
disagreement as to those matters was then received by the RO 
in May 1999 and a statement of the case was furnished to the 
veteran later in the same month.  

Prior to the time for the veteran to perfect his appeal as to 
those issues denied by the RO in May 1999, notice was 
received that he had died on September [redacted], 1999.  
Applications from the appellant were thereafter received by 
the RO in which entitlement was sought to burial benefits, 
dependency and indemnity compensation, 

and accrued benefits.  By action of the RO in January 2000, 
entitlement of the appellant to service connection for the 
cause of the veteran's death was established and she was 
found to be eligible for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.  Such determinations were based 
on the RO's findings that the veteran's death was caused by 
esophageal cancer, that his PTSD with alcoholism was a 
contributory cause of death, and that there was a causal 
relationship between the veteran's alcoholism and his 
esophageal carcinoma.  Action was also taken by the RO in 
February 2000 for the payment of burial benefits, based on 
the death of the veteran as a result of service-connected 
disability.

Factual Background

Service medical and personnel records of the veteran are 
negative for complaints or findings associated with alcohol 
use or abuse, addiction to alcohol, or carcinoma of the 
esophagus.  

The record reflects that the veteran underwent various 
treatment, including hospitalization, beginning in April 
1996, for treatment of biopsy proven esophageal cancer.  A 
thoracoabdominal esophagogastrectomy with splenectomy and 
jejunostomy tube placement was undertaken in May 1996.  
Further hospitalizations were required thereafter during July 
1996 because of severe abdominal pain and dysphagia, failure 
to thrive, sepsis and associated fever, and vomiting.  In 
February 1997, an exploratory laparotomy was performed, 
findings from which showed no obvious evidence of cancer.  
There were noted to be two adhesive bands between the small 
bowel and abdominal wall, but these did not seem to be 
potential sites of small bowel obstruction.  Treatment by 
radiation and chemotherapy followed.  In July 1997, an 
esophagogastrodudenoscopy, with brushings for cytology and 
esophageal dilatation, was undertaken, demonstrating no gross 
evidence of recurrent cancer and only slight narrowing at his 
anastomosis.  

The veteran was afforded VA general medical and psychiatric 
examinations in July and August 1997, respectively.  The 
general medical examination culminated in entry of diagnoses 
of PTSD and post-esophageal resection for malignancy.  
Findings from the psychiatric evaluation resulted in a 
diagnosis of PTSD and the assignment of a score of 61 on the 
Global Assessment of Functioning (GAF) Scale for "moderate 
symptoms but generally functioning pretty well, has some 
meaningful relationships."

As part of an outreach promotion of the VA Medical Center in 
Broxton-West Roxbury, the veteran was referred for evaluation 
to the Framingham/Metrowest Veterans Outreach Center.  An 
evaluation by a VA staff psychologist, K. Weiss, Psy.D., in 
September 1997 yielded an Axis I diagnosis of PTSD and he 
assigned a GAF Scale score of 40, based on a major impairment 
in social relations and work functioning.  Testing and an 
interview by another psychologist, J. L. Kennedy, Ph.D., 
associated with the Veterans Center resulted in entry of a 
diagnosis of PTSD, chronic, which the examiner felt was 
severe.  A GAF Scale score in the 35-40 range was assigned.  
It also was that examiner's opinion that the veteran had 
consumed alcohol to suppress his emotional symptoms and that, 
when he stopped drinking, those symptoms quickly emerged.  It 
was further stated that the veteran existed in virtual 
isolation in the community with most of his life designed to 
contain or disguise his emotional distress.

Of record is a written statement, dated in October 1997, from 
D. F. Savarese, M.D., a hematology/oncology specialist, who 
reported that she was following the veteran for treatment of 
carcinoma of the distal esophagus.  There was noted to be a 
history of smoking and alcohol use, both of which were cited 
as having been implicated in the etiology of esophagus 
cancers.  Such physician offered the following opinion:

His excess alcohol use may have been secondary to 
post-traumatic stress disorder following his 
experience in Vietnam, thus, it is conceivable 
that the development of this cancer was 
indirectly attributable to service in the Armed 
Forces.

J. L. Kennedy, Ph.D., in a statement, dated in November 1997, 
reported that, at the request of the Veterans Outreach 
Center, he had reviewed the report of D. F. Savarese, M.D., 
regarding the veteran, wherein she had stated that excess 
alcohol intake may have been secondary to PTSD and it was 
therefore conceivable that the development of his cancer was 
indirectly attributable to military service.  Dr. Kennedy 
reported that he had reinterviewed the veteran to help 
establish whether Dr. Savarese's opinion was correct.  Based 
on that additional interview, there was reported to be no 
hint of problems with alcohol before the veteran went to 
Vietnam and that there was no history of alcohol abuse in his 
family or in both of his parents.  In Dr. Kennedy's view, the 
veteran's drinking did seem to represent self-medicating to 
deal with painful and disturbing memories of his service in 
Vietnam.  He therefore stated his complete concurrence with 
Dr. Savarese's opinion, finding that the veteran's drinking 
was secondary to his PTSD and that, if the veteran's drinking 
were a major contributor to his development of esophageal 
cancer, then it was indeed indirectly caused by his service 
in the U.S. Army in Vietnam.

A further report, dated in January 1998 and entitled, Post-
traumatic Stress 
Disorder Services Evaluation Summary, was provided by K. 
Weiss, Psy.D.  Therein, it was noted that the veteran had no 
family history of alcoholism and the veteran was noted to 
have denied drinking heavily in high school.  Consumption of 
"3.2 beer" while in the presence of others was noted prior 
to service entrance, but he never did that more than once a 
week.  It was reported that the veteran noted that he began 
drinking following Vietnam and that drinking relieved stress 
and "helped him to go out socializing."  It seemed that his 
drinking would allow him to be less isolated and to tolerate 
better his anxiety when interacting with others.  "He noted 
he never drank alone, never went to detox, never had legal 
problems or physical issues due to drinking.  He also denied 
withdrawal symptoms, and aggressiveness when drinking, and 
noted he never drank at work, and he had no trouble when he 
stopped drinking alcohol."  At times, he reported that he 
used to drink to get some rest in order to help him sleep.  
In summarizing, the examiner noted that the veteran was a shy 
man who following his time in Vietnam used alcohol to lessen 
his PTSD symptoms.  Alcohol seemed to allow him to sleep, to 
reduce his social anxiety from PTSD, and seemed to be his 
attempts to self-medicate his PTSD symptoms.  In the opinion 
of the examiner, the veteran probably did at one time qualify 
for a diagnosis of alcohol abuse as secondary to combat-
related PTSD.  The Axis I diagnoses were of PTSD and alcohol 
abuse, in remission, and a GAF Scale score of 40 was assigned 
based on a major impairment in social relations and work 
functioning.

There is on file an undated piece of correspondence from the 
Social Security Administration (SSA) indicating that the 
veteran had been found to be disabled under the Social 
Security Act as of May 1, 1996, and that he was found to be 
entitled to disability benefits, beginning in October 1996.  
The disabling conditions which formed the basis for SSA's 
determination of entitlement are not therein shown. 

In July 1998, the veteran was afforded a VA medical 
examination in connection with his claim for secondary 
service connection for esophageal carcinoma.  Findings from 
such examination led to entry of a diagnosis of esophageal 
cancer with a recurrence.  There were noted to be subjective 
factors involving fatigue, pain in the epigastria, and weight 
loss, as well as an objective factor of a carcinoembryonic 
antigen of up to 94.  There were no signs of esophageal 
obstruction or spasm.  Further VA examination was conducted 
in April 1999, at which time diagnostic formulations of 
carcinoma of the esophagus; status post thoracoabdominal 
esophagogastrectomy; status post combined chemotherapy and 
radiation treatment; localized recurrence, currently being 
treated with multi-drug chemotherapy; and severe weight loss 
and cachexia associated with the foregoing.  It was the 
examiner's opinion that excessive alcohol consumption and 
cigarette smoking were well-accepted factors for the 
development of carcinoma of the esophagus and that, in this 
instance, the veteran smoked cigarettes nearly all of his 
adult life and had a history of heavy alcohol consumption 
beginning at approximately age 30.  His use of alcohol was 
noted to have apparently been exacerbated in the four-year 
period prior to the onset of his cancer during which time he 
had experienced symptoms labeled as PTSD.  It was therefore 
found to be unlikely that the increased alcohol consumption, 
alone, during the four-year period of apparent PTSD symptoms 
prior to his illness represented the dominant cause of his 
esophageal cancer.  A minor contributory element to such 
condition could not be reasonably excluded in the opinion of 
the examiner.  

The veteran's certificate of death indicates that the 
immediate cause of his death on September [redacted], 1999, was 
metastatic esophageal cancer.  The approximate interval 
between onset of the veteran's cancer and his death was 
listed as two-and-one-half years.  No autopsy was noted to 
have been performed.

Received by the RO in November 1999, along with the 
appellant's claim for accrued benefits, was an internet 
article entitled Gastrointestinal Cancer, published by Dana-
Farber/Partners Cancer Care.  Therein, it was noted that the 
cause of esophageal cancer was only partially understood, 
although it was known that persons who use alcohol had an 
increased risk for its development and that those who were 
both heavy smokers and drinkers were even more likely to 
develop esophageal cancer.

There are on file various items of correspondence from the 
appellant's agent, M. Dodd, an employee of the Veterans 
Outreach Center in Framingham, Massachusetts, an entity not a 
part of or affiliated with VA.  While such agent has referred 
to counseling sessions she had with the veteran, there is 
absent from the record any evidence indicating that such 
agent is in possession of the educational background, 
training, or experience as to render such agent a medical 
professional.  (See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is competent to describe 
symptoms, but is not competent to offer evidence which 
requires medical knowledge, such as a diagnosis or a 
determination of etiology).

Analysis of Accrued Benefits Claims

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to the spouse of the veteran, among others.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 2001); 38 C.F.R. § 3.1000 (2001); 
see generally Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 90 (1998).  

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Based on a review of the record, including the statement of 
the case furnished the appellant in April 2000, in 
conjunction with the statutory provision limiting the 
evidence to be considered to that on file as of the date of 
the veteran's death, it is determined by the undersigned that 
the appellant has been fully apprised of the requirements of 
her claim for accrued benefits and that she has had a full 
opportunity to advance argument in support of her appeal.  
See also, Hayes v. Brown, 4 Vet. App. 353, 360 (1993); VA 
Adjudication Procedures Manual M21-1, Para. 5.25.  Further, 
no basis in fact exists for any further development of the 
evidence on file.  Inasmuch as VA has substantially complied 
with its duties under the VCAA, no useful purpose would be 
served by remanding these issues back to the RO for 
consideration of the changes brought about by the VCAA or for 
other development. 

Although the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a matter separate from the veteran's claims, as it 
is based upon a separate statutory entitlement of the 
survivor for which an application must be filed in order to 
receive benefits, it is at the same time derivative of the 
veteran's claims, in that the claimant's entitlement is based 
upon the veteran's entitlement.  See Zevalkink v. Brown, 6 
Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 
1996); cert. denied, 117 S. Ct. 2478 (1997) (holding that 
"the substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
'entitled' at his death [and gives the survivor] the right to 
stand in the shoes of the veteran and pursue his claim after 
his death."

Therefore, the Board's primary analysis must be one that 
considers the underlying claims, and in this case, the claims 
for secondary service connection, initial rating of PTSD, and 
TDIU.  However, the evidence to be considered must have been 
constructively in the veteran's file at the time of his or 
her death and the appellant must have filed a claim for such 
benefits within one year of his or her death.  38 C.F.R. 
§ 3.1000(a), (c); Zevalkink, supra, at 493.  

The appellant filed a timely claim for accrued benefits, 
i.e., she filed her claim within one year of the veteran's 
death.  See 38 C.F.R. § 3.1000(c).  It has also been 
established that the veteran had an appeal pending at the 
time of his death.  Therefore, the Board may now address 
those issues for which accrued benefits are sought by the 
appellant.

Service Connection for Alcoholism, Secondary to PTSD

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted during active duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disability 
shown to be proximately due to or the result of (either 
caused or aggravated by) a service-connected disorder.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995).  

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
Federal Circuit held that 38 U.S.C. § 1110 permits a veteran 
to receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  In other words, 
§ 1110 does not preclude compensation for an alcohol or drug 
abuse disability secondary to a service-connected disability, 
or use of an alcohol or drug abuse disability as evidence of 
the increased severity of a service-connected disability.  
Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  

In this case, the primary foci are whether alcoholism was 
present and the nature of the relationship between the 
veteran's claimed alcoholism and his service-connected PTSD.  
No medical or lay evidence prior to service is presented to 
document any use or abuse of alcohol by the veteran and it is 
certain that the medical and personnel records compiled in 
service in no way denote the veteran's use or abuse of 
alcohol.  The earliest lay or medical evidence developed 
during postservice years dates from 1996, and in those 
materials developed in 1996 and thereafter, there are various 
statements of the veteran indicating that his use of alcohol 
had preceded his entry into military service, that his 
alcohol usage increased while in Vietnam and thereafter, that 
he drank more and more heavily after his divorce in 1993, and 
that he ceased consuming alcohol in 1994, or alternatively, 
at the time of the diagnosis of his esophageal cancer in 
1996.  

It, too, is noteworthy that the veteran's own account of his 
alcohol/abuse was offered at a point in time that he had a 
monetary interest in proving that he was suffering from 
alcoholism in association with his PTSD.  As well, 
significance is attached to the fact that only a single 
examiner, among many evaluating and treating medical 
professionals, ever offered a diagnosis relating to 
alcoholism, that being Dr. Weiss, who in January 1998 noted 
the veteran had alcohol abuse, in remission.  

As there is no contemporaneous evidence, either lay or 
medical, documenting the veteran's excessive alcohol 
ingestion or an accurate quantitation of the amounts 
ingested, what is left are the veteran's own historical 
accounts regarding his alcohol usage prior to, during, and 
after service, upon which at least some medical professionals 
have based an opinion as to the existence of a causal 
relationship between the veteran's alcohol abuse and his 
PTSD.  While the Board is mindful of the fact that service 
connection for the cause of the veteran's death has been 
established through separate RO action, based at least in 
part upon the finding that the veteran's alcoholism was due 
to his PTSD, the Board is not bound by that determination in 
deciding the merits of this claim for accrued benefits.  That 
decision, to be sure, merits consideration, but it is not 
found to be persuasive, as the undersigned finds that the 
diagnosis and opinions as to etiology on which that 
determination was based relied exclusively on the veteran's 
history as to the dates and rate of his alcohol ingestion and 
the underlying reasons therefor.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  It is not shown that any source 
other than the veteran's own history was utilized for 
purposes of entry of the only diagnosis of alcohol abuse and 
the various opinions as to etiology, and, as such, the 
undersigned is unable to conclude that any examiner has 
filtered, enhanced, or added medico-evidentiary value to the 
veteran's account through medical expertise, such as to 
render the diagnosis and/or opinions competent medical 
evidence.  There is no indication that the diagnosis and 
opinions as to causation offered by all medical professionals 
in this matter, including that which is unfavorable to the 
appellant's position, are based on evidence prepared 
contemporaneously with the veteran's alcohol usage and, as 
such, that evidence must be rejected as incompetent, given 
that it is based in its entirety on unsubstantiated accounts 
by the veteran regarding his alcohol use/abuse.  There is 
also no medical evidence discussing the veteran's reported 
alcohol use in relation to the criteria for a diagnosis of 
substance abuse or substance dependence according to 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV).  Finally, there is absent from the record 
any showing that the veteran's service-connected PTSD 
resulted in an increase in severity of the nonservice-
connected alcoholism, if any, pursuant to Allen v. Brown, 
supra. 

In the absence of a showing that the veteran's asserted 
alcoholism was secondary to his service-connected PTSD, it 
must be held that a preponderance of the evidence is against 
the appellant's accrued benefits claim for secondary service 
connection for alcoholism.  The evidence for and against the 
claim presented is not in approximate balance, such that a 
grant of the requested benefit is required by 38 U.S.C.A. 
§ 5107(b).  

Service Connection for Carcinoma of the Esophagus, Secondary 
to PTSD

Based on the findings and conclusions of the Board herein, 
denying the appellant's claim for secondary service 
connection for alcoholism, there is no legal basis for 
favorable action on that portion of the appeal in which the 
appellant seeks a grant of entitlement to service connection 
on a secondary basis for esophageal cancer, due to the 
veteran's alcoholism.  As stated previously, while the Board 
is aware of prior RO action in deciding the issue of 
entitlement to service connection for the cause of the 
veteran's death, and specifically, that there was a 
relationship between the veteran's carcinoma of the esophagus 
and his alcoholism, such is not binding on the Board in 
reviewing the claim for accrued benefits herein at issue.  
Given the Board's refusal to service connect the veteran's 
alcoholism, for purposes of the appellant's claim for accrued 
benefits, there is no need to discuss the relative merits of 
the opinions offered by the medical professionals or the 
internet article on gastrointestinal cancer.  Inasmuch as 
alcoholism has been found not to be associated with the 
veteran's PTSD, for purposes of entitlement of the appellant 
to accrued benefits, the law and not the facts govern the 
disposition of this matter and such claim must therefore be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Initial Rating in Excess of 50 Percent for PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Pertinent legal authority 
requires that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under rating criteria effective as of November 7, 1996, and 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
warrant a 10 percent schedular evaluation.  In the presence 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is assignable.  If the following criteria are met, 
that is, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (i.e. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, the 
rating schedule calls for an evaluation of 50 percent.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 percent schedular evaluation.

By virtue of the notice of disagreement filed in November 
1997, the veteran during his lifetime challenged the 50 
percent disability rating initially assigned by the RO for 
his PTSD.  As such, there is presented an "original claim" 
as contemplated by Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found), as opposed to a claim for an "increased 
rating."  While it is evident that the RO did not review 
this claim under Fenderson, it is shown that the appellant 
was fully informed of the diagnostic criteria for the 
evaluation of PTSD at all levels and that she has contended 
throughout that assignment of not less than a 70 percent 
schedular evaluation is warranted.  Accordingly, there is not 
found to be a potential for prejudice to the appellant were 
the Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The salient evidence for consideration in the initial rating 
of the veteran's PTSD is comprised of a report of a VA 
psychiatric examination in August 1997, in addition to 
reports compiled in September 1997 and January 1998 by K. 
Weiss, a VA staff psychologist, and the report of 
psychological testing in September 1997 by J. Kennedy, Ph.D., 
a clinical psychologist affiliated with the Veterans Outreach 
Center.  The reports of Doctors Weiss and Kennedy are at odds 
with the only rating examination undertaken by VA in terms of 
evaluating the severity of the veteran's PTSD.  In sum, while 
the rating examination in August 1997 yielded a GAF Scale 
score of 60, Doctor Weiss assigned a GAF Scale score of 40 
and Doctor Kennedy concluded that a score of 35-40 was 
warranted.  No significance is attached to the SSA's finding 
of total disablement, in the absence of evidence on file at 
the time of death, specifically indicating which disorders 
were found to result in disablement for SSA purposes.

While the undersigned notes that two medical professionals 
concluded that the veteran's PTSD was far more severe than as 
evaluated by the VA examiner in August 1997, greater weight 
is accorded the opinion of the VA psychiatrist who performed 
the rating examination as it is more consistent with the 
dictates of 38 C.F.R. § 4.126 and there are cogent reasons 
for discounting the conclusions offered by Psychologists 
Weiss and Kennedy.  Neither of these psychologists utilized 
the construct of a mental status evaluation for determining 
the severity of the veteran's PTSD, with Dr. Weiss using what 
he termed a formulation and diagnosis, and Dr. Kennedy 
focusing on psychological testing and interview behavior.  
Moreover, as Dr. Weiss points out in his reports, the veteran 
was seen individually by him and Dr. Kennedy for diagnostic 
purposes only, presumably to either rule in or rule out the 
presence of PTSD.  Moreover, neither psychologist sets forth 
findings warranting the assignment of more than a 50 percent 
schedular evaluation.  It must be remembered that the rating 
is assigned on the basis of all of the pertinent evidence 
relating to social and industrial impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  As it does not appear that the purpose of such 
evaluations was to ascertain the severity of the disorder in 
question, and inasmuch as such examinations do not appear to 
be as comprehensive as the examination by the VA's staff 
psychiatrist in August 1997, the undersigned finds that 
combined probative value of the reports of Doctors Weiss and 
Kennedy does not outweigh the probative weight of the single 
VA rating evaluation.

It is noted that, in August 1997, the VA psychiatrist found 
that a GAF Scale score of 61 was for assignment on the basis 
of moderate symptoms.  Also, the veteran was found to be 
functioning pretty well, with some meaningful relationships.  
While the record reflects generally that the veteran ceased 
to be employed in or about 1996, he was found in August 1997 
to be alert, oriented, and cooperative.  Although it was 
noted that he spoke very quietly and evidence of psychomotor 
slowing was apparent, it was unclear whether that was the 
result of depression or his esophageal cancer.  He did, 
however, deny depression and any impulses tending toward 
homicidality or suicidality.  Based on the foregoing, and in 
the absence of persuasive evidence indicating the existence 
of an increased level of severity of the veteran's PTSD at 
any point prior to death, it is concluded that not more than 
a 50 percent schedular evaluation is assignable for, accrued 
benefits purposes, from July 9, 1997, to September [redacted], 1999.  
See Fenderson, supra.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is as follows:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.; see 
also, Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this instance, neither the veteran prior to his death, nor 
the appellant has specifically advanced a claim for 
extraschedular entitlement, although contentions were set 
forth by the veteran in his appeal pending at death that his 
PTSD adversely affected his ability to work.  The undersigned 
notes that the record does not identify a marked interference 
with employment or frequent periods of hospital care due 
exclusively to the veteran's PTSD prior to his untimely 
death.  Thus, referral to the RO for those actions outlined 
in 38 C.F.R. § 3.321(b) is unnecessary.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more.  38 C.F.R. § 4.16(a).  

As noted in preceding paragraphs, service connection was in 
effect during the veteran's lifetime only for PTSD, for which 
a 50 percent schedular evaluation was in effect.  On that 
basis alone, the appellant fails to meet the schedular 
requirements for the assignment of a TDIU.  38 C.F.R. 
§ 4.16(a).

An extraschedular total rating based on individual 
unemployability may also be assigned in the case of a veteran 
who fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  It is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

According to a VA Form 21-526, Veteran's Application for 
Compensation or Pension, that was filed with the RO in 
November 1997, and other evidence on file, the veteran had a 
high school education and past work experience as a mechanic, 
having last worked in May 1996.  Records furnished by SSA 
indicate that he has been found to be "disabled" by that 
agency since May 1996 and entitled to disability benefits 
from October 1996.  Although the evidence from SSA fails to 
indicate on what basis the award of SSA benefits was made, 
the veteran in his November 1997 application indicated that 
he had applied to SSA for disability benefits, based on PTSD 
and his cancer.  It is noted that cancer is not a service-
connected entity.  

The record does not include any information from the 
veteran's former employer as to the reason(s) for the 
veteran's cessation of work in 1996 and the claims folder is 
otherwise devoid of any opinion from a medical professional 
or vocational expert, to the effect that the veteran's PTSD, 
alone, precluded his performance of all work activity.  While 
the record includes numerous references to the work-related 
impairments encountered by the veteran as a result of his 
PTSD, the schedular evaluation of 50 percent assigned by the 
RO is a recognition by VA that such disorder rendered it 
difficult for the veteran to obtain and maintain employment, 
but it is not dispositive of the question of whether this 
veteran had the capacities to perform in any work setting.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The record 
does not otherwise document the presence of functional 
limitations imposed by the veteran's PTSD that would have 
precluded the performance of all forms of substantially 
gainful employment.  It is also clear that the effects of 
nonservice-connected disabilities of the veteran are not for 
consideration in this matter, where the focus is upon the 
effect of service-connected disability, alone, upon 
employability.  38 C.F.R. § 3.341(a), see Blackburn v. Brown, 
4 Vet. App. 395, 398 (1993).  Contrary to the appellant's 
assertions, a preponderance of the evidence is against the 
claim for a TDIU, given that the record does not indicate 
that the veteran's service-connected disability, alone, was 
of such a nature or severity as to prevent him from engaging 
in some form of gainful work activity, particularly in light 
of his prior educational and vocational accomplishments.  The 
record as a whole fails to demonstrate entitlement to a TDIU, 
and, as such, the benefit-of-the-doubt rule is inapplicable.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16. 


ORDER

Service connection for alcoholism, secondary to service-
connected PTSD, for accrued benefits purposes, is denied.

Service connection for carcinoma of the esophagus, secondary 
to service-connected PTSD, for accrued benefits purposes, is 
denied.

An initial rating for PTSD in excess of 50 percent, for 
accrued benefits purposes, is denied.

A TDIU, for accrued benefits purposes, is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

